Order entered July 10, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00410-CR

                           REYES DAVID GARCIA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F16-70522-S

                                          ORDER
      Before the Court is appellants July 9, 2018 first motion for extension of time to file his

brief. We GRANT the motion and ORDER his brief due on or before August 10, 2018.


                                                    /s/   LANA MYERS
                                                          JUSTICE